DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 06-21-2022. As directed, claims 4 and 13-14 have been amended, claim 9 had been previously canceled, and new claims 20-29 have been added. Thus, claims 1-8, and 10-29 are pending in the application.

Response to Amendment
Applicant has amended claim 14 to address a minor informality. The previously held claim objection is hereby withdrawn.
Applicant has amended claims 4 and 13 to overcome indefiniteness within the claims. The previously held rejection under 35 USC 112(b) is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darla Graff on 07-08-2022.
The application has been amended as follows: 
1. (Currently Amended) A device for delivering a thermal condensation aerosol comprising: 
a solid support, a thin layer of a drug composition coated on the solid support, wherein the drug composition alprazolam, a housing defining an airway, wherein the airway housing comprises an antistatic material, wherein the housing cools a drug vapor which is generated by heating the alprazolam the condensation aerosol, wherein the heating is via breath actuation, alprazolam from the solid support within a period of 2 seconds, and wherein said condensation aerosol is completely devoid of organic solvents, propellants, and any excipients.
2. (Currently Amended) The device of claim 1, wherein the antistatic material is coated on an inner wall of the airway housing.  
3. (Currently Amended) The device of claim 2, wherein the antistatic material is comprised of metallized airways, wherein the metallized airways are produced by coating the inner wall of the airway housing with conductive metals.  
4. (Currently Amended) The device of claim 3, wherein the conductive metals comprise a stacking of stainless steel, copper, copper, and stainless steel in four separate layers.  
5. (Currently Amended) The device of claim 1, wherein the antistatic material is comprised of a metallic tape applied to the inner wall and an outer wall of the airway housing.  
6. (Currently Amended) The device of claim 1, wherein the antistatic material is comprised of an antistatic spray applied on a default airway housing.  
7. (Currently Amended) The device of claim 1, wherein the antistatic material is comprised of antistatic plastics applied as airway housing materials.  
8. (Cancelled)
10. (Currently Amended) A method for producing drug condensation aerosol to administer to a patient by inhalation in a drug delivery device, wherein the condensation aerosol is formed by heating a thin layer containing alprazolam, on a solid support, to produce a vapor of the alprazolam, wherein the heating is via breath actuation, and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300 °C and produces substantially complete vaporization of the alprazolam , and wherein said condensation aerosol is completely devoid of organic solvents, propellants, and any excipients;
wherein an airway housing in the drug delivery device comprises an antistatic material[[,]] and wherein the vapor is condensed through cooling in an airway.  
11. (Currently Amended) The method of claim 10, wherein the antistatic material is coated on an inner wall of the airway housing.  
12. (Currently Amended) The method of claim 10, wherein the antistatic material is comprised of metallized airways, wherein an inner wall of the airway housing is coated with conductive metals.  
13. (Currently amended) The method of claim 12, wherein the conductive metals comprise a stacking of stainless steel, copper, copper, and stainless steel in four separate layers.  
14. (Currently amended) The method of claim 10, wherein the antistatic material is comprised of a metallic tape applied to an inner wall and an outer wall of the airway housing.  
15. (Currently Amended) The method of claim 10, wherein the antistatic material is comprised of an antistatic spray applied on a default airway housing.  
16. (Currently Amended) The method of claim 10, wherein the antistatic material is comprised of antistatic plastics applied as airway housing materials.  
17. (Cancelled)
20. (Cancelled)
21.(Cancelled) 
22. (Cancelled)
23. (Cancelled)
24. (Cancelled)
25. (Cancelled)
26. (Cancelled) 
27. (Cancelled) 
28.(Cancelled)
29. (Cancelled) 

Allowable Subject Matter
Claims 1-7, 10-16, and 18-19 are allowed as a result of the Examiner’s Amendment to the record above.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest identified art of record is Hale (US 2007/0122353), Byron (US 2004/0016427), and Rabinowitz (US 7,018,619). Hale discloses several aspects of independent claims 1 and 10 including the following:
a solid support, a thin layer of a drug composition coated on the solid support (paragraph 274, lines 1-5),
a housing (outer wall of 32) (paragraph 290, lines 7-8; Fig. 2A), defining an airway (paragraph 291, lines 1-4 disclose that the medicament “becomes entrained in a stream of air”, thus the airway is defined as the space within airway housing 32 where aerosol is entrained by the user’s inhalation; Fig. 2A also depicts the airflow into and out of the device 30),
wherein the housing (outer wall of 32) cools a drug vapor which is generated by heating the drug composition to form a condensation aerosol (paragraph 264, lines 1-5; paragraph 289, lines 1-3), wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21). 

    PNG
    media_image1.png
    225
    466
    media_image1.png
    Greyscale

	However, Hale does not explicitly disclose the material composition of the airway housing, thus fails to disclose that the airway housing comprises an antistatic material.
Byron makes up for this deficiency and teaches a method of aerosolizing a compound via thermal condensation (abstract, lines 1-6) and further teaches that the medicament or other material used in the aerosolization process forms an electrostatic charge during aerosol condensation, thereby suggesting that the drug compound used is susceptible to charging by virtue of the aerosolization process, (paragraph 38, lines 7-9), and further indicates that the use of an antistatic material in the housing (the flow passage 23) reduces the deposition of the medicament on the device airway, and in the patient’s mouth and throat due to static electricity incurred by the drug that is susceptible to charging (paragraph 38, lines 9-18, this passage suggests the use of electrically conductive materials such as stainless steel for discharging the electrostatic charge, and paragraph 37, lines 13-17 also teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway).
However, as currently construed, the independent claims require the use of alprazolam as the drug, and further limit the condensation aerosol to be completely devoid of organic solvents, propellants, and excipients. While Hale discloses the use of alprazolam (see lists at paragraphs 173 and 376), and further discloses that the condensation aerosol is completely devoid of organic solvents and excipients (see paragraphs 50 and 103), and devoid of propellants (see paragraph 54), as previously indicated, Hale fails to disclose that the alprazolam, or any other drug disclosed, is susceptible to charging, and is consequently silent to the need for an antistatic airway. As for Byron, while the disclosure indicates that the thermal condensation aerosol is susceptible to charging (see paragraph 38 for example), Byron fails to disclose the delivery of alprazolam, citing only the use of budesonide and benzil as the drug compounds (paragraph 79, lines 1-3), and further uses organic solvents to mix either of these drugs for delivery (see paragraphs 78-79 and 132-135, and Table 4). Thus, Byron fails to render obvious the limitations regarding the use of alprazolam as a drug that is susceptible to charging, resulting in the need for an antistatic airway. Finally, Rabinowitz is cited for its discussion of delivering alprazolam via inhalation mixed with an organic solvent (Col. 6, lines 31-41), thus also failing to overcome the deficiencies of Hale and Byron. For these reasons, the prior art fails to anticipate and/or render obvious the specific combination of a device and/or method for delivering thermal condensation aerosol formed from alprazolam alongside an airway housing made from an antistatic material, wherein the condensation aerosol is completely devoid of organic solvents, propellants, and any excipients. That is, while Hale discloses the specific method and device for delivering alprazolam via an inhalation route, Hale never identifies necessary airway housing materials to discourage the attraction of particles to the airway housing due to the susceptibility of charging of the drug. And while Byron gives two examples of drugs that charge during thermal condensation aerosolization, neither of these drugs are alprazolam, and they are both formulated with an organic solvent. Further, even if a combination of Hale, Byron, and Rabinowitz were used to show that alprazolam in a polar organic solvent such as propylene glycol would likely be susceptible to charge based on Byron’s teachings, this combination would fail to render obvious the use of alprazolam without organic solvents, propellants, and any excipients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785